Citation Nr: 0212918	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied residuals of an electric 
shock.

The Board notes that in March 2002, the veteran submitted 
claims for service connection for colon cancer and post-
traumatic stress disorder.  In a June 2002 rating decision, 
the RO adjudicated the claim for post-traumatic stress 
disorder but did not adjudicate the claim for colon cancer.  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

At the time the veteran submitted his VA Form 9, Appeal to 
the Board, received in July 1995, he indicated that he wanted 
an RO hearing.  The record reflects that numerous hearings 
were scheduled and that the veteran asked repeatedly to have 
the hearing rescheduled at later dates.  This occurred over a 
four-year period.  In an April 1999 statement, the veteran's 
representative asked that the September 1999 RO hearing be 
rescheduled for January/February 2000.  Beginning in June 
2000, the RO sought to clarify whether the veteran still 
wanted an RO hearing.  The veteran did not respond.  In the 
May 2002 supplemental statement of the case, which continued 
the denial of service connection for a heart disorder, the 
Hearing Officer noted that the veteran had asked for a 
hearing in the past and asked the veteran to clarify whether 
he still wanted a hearing.  In July 2002, the veteran 
submitted a VA Form 21-4138, wherein he stated that he wanted 
to continue the appeal process with the claim for service 
connection for a heart disorder and asked that it be reviewed 
by a Decision Review Officer and "with a hearing."  The 
Board finds that the veteran has requested an RO hearing and 
must remand the claim for compliance with his request.

Additionally, while the claim for service connection for a 
heart disorder has been on appeal, the veteran was granted 
service connection for diabetes mellitus and assigned a 
20 percent evaluation and denied service connection for post-
traumatic stress disorder in a June 2002 rating decision.  In 
July 2002, the veteran filed a notice of disagreement as to 
the assignment of the 20 percent evaluation for diabetes 
mellitus and the denial of service connection for post-
traumatic stress disorder.  Thus, a statement of the case 
must be issued as to these two claims.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule an RO hearing 
in conjunction with his claim for service 
connection for a heart disorder.

2.  The RO should furnish the veteran a 
statement of the case as to the claims 
for (1) entitlement to an initial 
evaluation in excess of 20 percent for 
diabetes mellitus and (2) entitlement to 
service connection for post-traumatic 
stress disorder.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2001).  Thereafter, if an appeal has 
been perfected, it should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office, to include indicating whether he has been 
granted Social Security Administration disability benefits 
based upon any of the disabilities both for which he is 
seeking service connection or seeking a higher evaluation.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


